Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the language …at least one measurement variable which depends on a distance between the hollow needle and the conductor path when the hollow needle is advanced… is not understood and is unclear Claim 3 is held to be unclear, vague and indefinite. Applicant is requested to carefully explain what the limitation in Claim 3 refers. Similarly the language  .. measurement variable depends on a permittivity between the hollow needle and the conductor path (Cf. Claim 4); … measurement variable which depends on the eddy current principle (Cf. Claim 5) and …measurement variable which depends on he inductive principle (Cf. Claim 6) each are held to be unclear, vague and indefinite.  Each of the items recited in Claims 4-6 cannot be understood.  For example, what is a “measurement variable”? How is the recited “permittivity” related to a hollow	 needle?  In the specific case of this application what does the term “permittivity” mean? In the specific application of this application what does the language “eddy current 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dossetto ((WO 20020375553 A1); hereinafter Dossetto.
Dossetto teaches manufacturing an integrated circuit module (42) for a smart portable object (1) such as smart card.  After fixing an integrated circuit (IC) (2) on a first surface of film (18a) the IC having at least an electrical contact (8) facing the surface (18a) it consists of perforating the film (18) opposite each contact to be connected from the second surface (18b) of the film and optical guiding means such as computer-assisted  visual display means. Additionally Dossetto teaches chip (2) and contact pads hollow needles (36) for this dispensing. Therefore each of the limitations recited in said Claims 3-6 is held to have been obvious in view of Dossetto As further applied to Claims 7 and 8 it would have been necessary to provide that the hollow needle (36) pierce the electrical insulative layer (18) so that the hollow needle (36) would have able to dispense the electrical conductive material into the vias (28) and also to advance until the hollow needle (36) reaches a conductor side (8) (Cf. Figs. 2d-2e). Otherwise there would be no electrical conductive material dispensed into the vias (26) or that there would be no proper electrical connection with the chip (2) and the conductor (30).. Alternatively a POSITA would have been able to use the hollow needle (36) to pierce the electrical insulative layer (18) and also to advance the hollow needle (36) until it reaches a conductor side of the electrical conductive path (8) that faces the sheet (18) The limitations recited in said Claims 7 and 8 therefore are held to have been obvious in view of Dossetto. As further applied to Claims 9-11 Dossetto is silent with respect to whether the viscous compound is dried and cured, whether the viscous compound is pre-dried and/or pre-cured in the hollow needle before being introduced into the recess/vias.(26) and whether the viscous compound is pre-dried or pre-cured such that it has a hardness that increases from the inside of the viscous compound to the outside of the viscous compound.  Dossetto however, teaches that it is necessary or prudent to keep away or emove any oxide layer/s from the electrical vis a vis the outer portions thereof. The limitations recited in each of Claims 9-11 is held to e obvious in view of Dossetto. As further applied to Claim 12 inasmuch as Dossetto teaches dispensing  a viscous compound e.g. a ink with inter alia  a hollow needle (36) (Cf. at least Figs. 2d-2e) wherein the hollow needle has an opening where the electrical conductive viscous compound can be introduced the limitations recited in said Claim 12 are held to have been obvious in view of Dossetto. 
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, peter vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729